Citation Nr: 1027745	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  99-16 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for postoperative residuals 
of a total hysterectomy, left salpingo oophorectomy, lysis of 
adhesions, ruptured left ovary, and uterine fibroids.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for an April 1999 hysterectomy.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for allergies, to 
include maxillary sinusitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to November 
1987 and from March 1990 to March 1996. 

This case was originally before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 1999 rating decision by 
a Department of Veterans Affairs (hereinafter VA) Regional Office 
(hereinafter RO).  The case was remanded by the Board in March 
2004, October 2006, and August 2009, and the development 
requested with respect to the claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a hysterectomy 
has been accomplished. 

The most recent Board remand, due to the fact that the Veterans 
Law Judge who conducted the August 2006 hearing is no longer 
employed by the Board, was for the purpose of scheduling the 
Veteran for a hearing before another Veteran's Law Judge.  Such a 
hearing was held in May 2010 before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   

The issues of entitlement to service connection for postoperative 
residuals of a total hysterectomy, left salpingo oophorectomy, 
lysis of adhesions, ruptured left ovary, and uterine fibroids and 
whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for allergies, to 
include maxillary sinusitis, require additional development, and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The medical evidence of record does not show that the Veteran 
incurred additional disability in connection with her April 1999 
hysterectomy due to carelessness, negligence, lack of proper 
skill, or similar instance of fault on the part of VA, to include 
as a result of an alleged failure to inform her of pelvic 
ultrasound results.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an 
April 2009 hysterectomy have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled with 
respect the claim adjudicated herein by letter dated in August 
2004 that informed the appellant of the information and evidence 
necessary to prevail in her claim for 1151 benefits.   

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained, as have VA 
opinions addressing the veteran's 1151 claim in December 2001, 
August 2007, and November 2007.  While the Board has considered 
the request from the veteran's representative in the June 2009 
presentation to the Board and May 2010 hearing before the 
undersigned for a further opinion, as will be explained below, 
review of the sequence of treatment preceding the April 1999 
hysterectomy does not support the asserted basis for such an 
opinion, and the VA opinions of record otherwise contain 
sufficient clinical findings to equitably adjudicate the 
veteran's claim for 1151 benefits.  As there is no indication 
that there are additional records that need to be obtained that 
would assist in the adjudication of this claim, the duty to 
assist has been fulfilled with respect to it.    

II.  Legal Criteria/Analysis
  
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
 
In general, when a Veteran experiences additional disability as 
the result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service-connected.  38 U.S.C.A. § 1151.  

The provisions of 38 U.S.C.A. § 1151 provide that when there is 
no willful misconduct by a Veteran, disability resulting from VA 
hospital care furnished the Veteran, or pursuant to the provision 
of vocational rehabilitation training by VA,  will be compensated 
in the same manner as if service-connected, if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing care or (B) an event which is not reasonably 
foreseeable.  See also 38 C.F.R. § 3.361.  

Summarizing the pertinent clinical history with the above 
criteria in mind, the record reflects that the veteran was 
afforded a VA gynecological examination in July 1996 which noted 
an irregular menstrual cycle and a prior removal of a right ovary 
during service but was otherwise normal.  Thereafter, VA 
outpatient treatment reports dated prior to October 2008 do not 
reflect any significant gynecological problems, with a July 1998 
VA Primary Care Outpatient Progress Note reflecting no complaints 
from the veteran.  On October 27, 1998, the veteran was afforded 
a VA gynecological examination, and a pelvic sonogram conducted 
in conjunction with this examination revealed a left paraovarian 
cyst measuring 8.5 x 5.1 x 5.2 cm. and an enlarged fibroid 
uterus.  In the months that followed, the veteran received VA 
outpatient treatment for migraine headaches in November 1998 and 
January 1999, with no evidence of gynecological problems.  A 
statement during this period dated December 2, 1998, from the 
veteran reflects her reporting that she was informed she had an 
ovarian cyst.  

Thereafter, the record reflects a visit to a VA gynecological 
clinic on March 5, 1999, for complaints of left lower quadrant 
pain.  The veteran indicated that was told that an ultrasound 
conducted "last year" showed a left ovarian cyst.  Another 
pelvic ultrasound was completed on March 9, 1999.  This 
ultrasound showed the cyst to measure 11 x 6 x 6 cm, and it was 
indicated on the report from this ultrasound that compared to the 
October 1998 ultrasound, there had been no "significant change" 
in the left ovarian cyst.  She was seen at a VA gynecological 
clinic again on March 10, 1999, and instructed to return in two 
weeks to review laboratory results and to schedule surgery.  Her 
next visit to a VA gynecological clinic was on April 5, 1999, at 
which time treatment options were discussed and said to have been 
understood by the veteran.  Surgery was scheduled at that time 
for April 19, 1999.  The veteran returned to the clinic on April 
16, 1999, to discuss her pre-operation instructions, and the 
surgery, a total abdominal hysterectomy and left salpingo 
oophorectomy, was completed without complication on April 19, 
1999.  The hospitalization reports from this surgery noted that 
following the October 1998 ultrasound, the veteran was "lost to 
follow up" until she "came back into the system in 
approximately March of 1999."   

In connection with her claim for 1151 benefits, the veteran 
asserted in a July 1999 statement that she was not informed of 
the results of the March 1999 ultrasound, and that she could have 
sought treatment that would have prevented the growth of her cyst 
had she been provided with these results.  However, in testimony 
presented to the Veterans Law Judge no longer employed by the 
Board in August 2006, she conceded that she was provided with the 
result of the March 1999 ultrasound.  (See August 1, 2006, 
hearing transcript, Page 7).  The veteran did testify at this 
hearing that she was not provided with the results of the October 
2008 ultrasound.  (Id, Page 6).  However and as indicated above, 
the veteran expressed knowledge of these results in her December 
1998 statement, as she reported therein that she was informed 
that she had an ovarian cyst.  In addition, at the visit to a VA 
gynecological clinic on March 5, 1999, she indicated that was 
told that an ultrasound conducted in the previous year 
(presumably the October 1998 ultrasound) showed a left ovarian 
cyst.  Yet another assertion from the veteran at the most recent 
hearing based her 1151 claim on the alleged failure to inform her 
of a March 1998 ultrasound (see May 4, 2010, hearing transcript, 
Page 3).  Review of the record does not reveal that a March 1998 
ultrasound was undertaken by VA, and  as indicated above, the VA 
clinical outpatient record dated prior to October 2008 do not 
reflect any significant gynecological problems.   

With respect to the VA opinions addressing the veteran's claims, 
the record reflects a December 2001 opinion from a VA surgeon 
indicating that based on his review of the medical record, the 
veteran did not sustain "any permanent and/or chronic disability 
as a result of treatment rendered at this medical facility in 
1999."  He noted that the veteran had been informed about the 
surgery to be completed in April 1999 prior thereto according to 
progress notes dated April 5, 1999, and April 16, 1999, and that 
the surgery performed on the veteran in April 1999 was 
uneventful.  

The pertinent clinical history was also reviewed by a VA 
physician in August 2007, who concluded as follows: 

There is no evidence that the delay of 
slightly more than four months from the 
first ultrasound exam to the second caused 
any change in the recommendation for 
treatment or subsequent outcome.  If this 
had been pursued in October [1998] the same 
surgery would have been necessary at that 
time.  There was no change in either her 
ovary or her uterus that caused surgery to 
be performed in April of 1999 that would 
not have been performed in October 1998, 
therefore, my opinion based on these 
medical reports and findings is that there 
was no significant failure on the part of 
the VA which would have caused different 
treatment had it been offered earlier.  

In November 2007, another VA physician reviewed the claim file 
and concluded as follows: 

There is no evidence of any carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on 
the part of VA personnel coming from the 
[1998 and 1999] treatments.  

"It is the duty of the [Board] as the factfinder to determine 
credibility of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  With this precedent in 
mind, the Board notes that there is a question as to the 
veteran's credibility concerning the alleged failure of VA to 
inform her of the nature of her ovarian cysts, to include 
ultrasound results, and the purported impact this had on 
potential preventive measures she could have undertaken that 
would have eliminated the necessity of having her hysterectomy in 
April 1999.  Her credibility is in doubt because she has made 
inconsistent assertions in this regard, claiming alternatively 
that she was not informed of March 1998, October 1998, and March 
1999 ultrasounds, and because the evidence as set forth above 
directly contradicts such assertions.  First with regard to a 
March 1998 VA ultrasound, there is no evidence that such a 
procedure was conducted, as review of the post service treatment 
records dated prior to October 1998 does not reflect any 
significant gynecological problems, much less a pelvic 
ultrasound.  With respect to the October 1998 ultrasound, the 
veteran expressed knowledge of these results in her December 1998 
statement and her March 5, 1999, visit to a VA gynecological 
clinic.  Finally with regard to the March 1999 ultrasound, the 
veteran submitted sworn testimony in August 2006 that she was 
informed of these results.   

Even assuming that the veteran was not informed of the results of 
the October 1998 ultrasound results, the record contains a 
medical opinion stating that no increase in disability occurred 
for which 1151 benefits could be provided as a result of the 
asserted failed notice, as a VA examiner who reviewed the 
pertinent clinical history concluded in August 2007 that there 
was no change in the veteran's condition that caused surgery to 
be performed in April of 1999 that would not have been performed 
in October 1998.  There is otherwise no medical evidence to 
support a conclusion that in connection with the veteran's 
medical condition prior to the April 1999 surgery, the Veteran 
developed additional disability due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing care or an event which was 
not reasonably foreseeable. 

As for the Veteran's assertions concerning the propriety of the 
notice she was provided and the impact this had on her ability to 
prevent the April 1999 surgery, beyond the fact that they are 
contradicted by the evidence of record, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  As such, and given the 
medical VA opinions set forth above, the Board finds that the 
negative evidence exceeds that of the positive, and the claim 
must therefore be denied.  Gilbert, supra.  In reaching this 
decision, the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 
for an April 1999 hysterectomy, the doctrine is not for 
application.  Id.    
 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an 
April 1999 hysterectomy is denied. 

REMAND

The Veteran's representative has asserted in a June 2009 
presentation to the Board and argument submitted at the May 2010 
hearing that the case must be remanded again in order to ensure 
compliance with the remand instructions of the Board.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Given a review of the development 
undertaken by the RO with these assertions in mind, the Board 
concludes that this case must be REMANDED for the following 
action with respect to the issues of entitlement to service 
connection for postoperative residuals of a total hysterectomy, 
left salpingo oophorectomy, lysis of adhesions, ruptured left 
ovary, and uterine fibroids and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for allergies, to include maxillary sinusitis, in 
order to comply with the duty to assist the Veteran.   See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
 
1.  The RO must, to the extent that this 
was actually accomplished, formally 
document that the searches for the service 
treatment reports from the Veteran's first 
period of active duty included 
consideration of the fact that her last 
name for the first period of service was 
not her current last name, but was either 
of the 2 names set out at page 16 of the 
transcript of the May 2010 hearing before 
the undersigned.  If the search did not 
include such consideration, the RO must 
request another search for these records 
that includes consideration of this fact.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If the RO after making reasonable efforts 
to obtain the service treatment reports 
from the Veteran's first period of service 
with consideration of the two names 
referenced above is unable to secure them, 
the RO must notify the Veteran of this fact 
and briefly explain the efforts that the RO 
made to obtain those records.  The Veteran 
must then be given an opportunity to 
respond.

2.  The RO must attempt to procure copies 
of all relevant records of treatment 
provided by a Dr. Figueroa with Southwest 
Allergy and Associates at 6334 FM 2920, 
Suite 190, Spring, TX, 7739.  

3.  Following the above, the record should 
be reviewed and the issues of entitlement 
to service connection for postoperative 
residuals of a total hysterectomy, left 
salpingo oophorectomy, lysis of adhesions, 
ruptured left ovary, and uterine fibroids 
and whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
allergies, to include maxillary sinusitis, 
should be readjudicated.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with the claims 
that have been remanded, the Veteran and 
her representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


